IN THE
                         TENTH COURT OF APPEALS

                                No. 10-14-00379-CV

ARGONAUT INSURANCE COMPANY, AND
TRIDENT INSURANCE SERVICES, LLC,
                                                            Appellants
v.

WEST INDEPENDENT SCHOOL DISTRICT,
                                                            Appellee


                          From the 170th District Court
                            McLennan County, Texas
                           Trial Court No. 2014-1985-4


                          MEMORANDUM OPINION


      Appellants Argonaut Insurance Company and Trident Insurance Services, LLC

appealed the trial court's interlocutory order denying appellants’ plea to the

jurisdiction. They now file a motion to dismiss their appeal.

      The motion is granted, and this appeal is dismissed. See TEX. R. APP. P. 42.1(a).

West I.S.D. had also filed a motion to dismiss on December 19, 2014. Its motion is

dismissed as moot.

                                         TOM GRAY
                                         Chief Justice
Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Motion granted
Motion dismissed as moot
Opinion delivered and filed February 5, 2015
[CV06]




Argonaut Insurance Company v. West Independent School District   Page 2